This case is here on appeal from a final decree entered by the Circuit Court of Orange County, Florida. It has been made to appear by the record that the Board of Public Instruction of Orange County, on September 2, 1938, adopted a resolution to the effect that children located in Beulah-Vineland District No. 9, whose parents desired, could matriculate with Oakland-Winter Garden District No. 7, and the bus drivers were directed to pick up and transport such pupils from Beulah District No. 9 to Winter Garden District No. 7 and return. The effect of the resolution so adopted was to deprive the Beulah School of the services of one teacher and to the detriment of the Beulah District.
It was further shown that a school in Orange County having an average daily attendance of thirty students for the previous school year was, as a matter of law, entitled to one teacher, and where there exists an average daily attendance of forty students, as a matter of law, the school is entitled to two teachers, and where there are more than forty students an additional teacher is allowed for the major fraction of every additional thirty-five students. We therefore conclude that where a school in Orange County has an enrollment of thirty pupils it is entitled to one teacher; if forty pupils, two teachers; if fifty-eight to seventy-five pupils, three teachers, — when their salaries would be paid largely by the State and not by the Beulah District, thereby affecting the amount of money to be raised by taxation on the property in the school district.
On October 6, 1938, the lower court entered an order sustaining a motion to dismiss the suit as against the Trustees of the Winter Garden District No. 7, but continued *Page 556 
the case and heard evidence on the issue between the plaintiffs and the Board of Public Instruction, and on final hearing denied an injunction for the present school term on the theory that to issue it after the two school terms had opened would not only create confusion, but would create great inconvenience in the operation of the school system of Orange County, but enjoined the school board in the management of its school buses in the receipt for transportation of pupils of Beulah District to be transported therefrom to the Winter Garden District in numbers so as not to reduce Beulah school to under forty pupils, and such restraining order should become effective after the expiration of the present school year.
It is contended here that before the pupils can be legally transported from the Beulah District to the Winter Garden District the joint consent or approval must first be obtained of (a) the trustees of the Beulah District; (b) the trustees of the Winter Garden District; (c) the Board of Public Instruction of Orange County. The cases of Bronson and Lanier, Trustees, v. Board of Public Instruction, 108 Fla. 1, 145 So. 833, and Malounek v. Highfill, 100 Fla. 1428, 131 So. 313, are cited. We have carefully examined these authorities.
Section 718 C.G.L., provides:
"Children residing outside of any special tax school district shall not attend school in any such district without the consent of the trustees thereof, and of the county board of public instruction; Provided, that nothing in this law shall be so construed as to prevent attendance from an adjoining county provided the county school board of such adjoining county shall pay a pro rata share of such attendance. Such pro rata share to be estimated by the trustees of such school where such attendance is made: Provided, further, that pupils from other districts or subdistricts shall be subject to *Page 557 
same conditions as pupils from other counties as herein provided for."
If the pupils residing in the Beulah District desire to attend school in the Winter Garden District under the above provisions, they are required to first obtain the consent of the trustees of the Winter Garden District and then the consent of the Board of Public Instruction of Orange County. The Section supra requires the pro rata share of the costs of the attendance of said pupils, as estimated, to be paid.
The school system of Florida is supported by taxation for the purpose of promoting the general intelligence of the people constituting the body politic and thereby increasing the learning, efficiency, and usefulness of our citizens. The Constitution contemplates a uniform system of schools, which are classified by statutes. The attendance by school children of Florida is not only expected, but made compulsory by statute. This uniform system of public free schools is administered by officers duly elected by the people as provided for by law. There is no greater responsibility than the education of the boys and girls of Florida. The responsibility should be exercised at all times so as to promote or advance our present school system to the ultimate benefit and advantage of the youth of Florida. The authority granted the School Board of Orange County, Florida, under Section 718 C.G.L. to approve or disapprove the attendance and transportation of pupils of the Beulah District to the Winter Garden District should not only be cautiously and carefully exercised, but should be done with an eye singular to the promotion and advancement of the school system and the best interest and welfare of the children of Orange County. It is their duty to exercise or apply the best business judgment and principles in the expenditure of school money raised by taxation. *Page 558 
It is insisted that the restraining order issued by the lower court should become effective instanter, rather than at the expiration of the present school year. It is clear that this ruling involves the sound discretion of the lower court.
The lower court considered fully the general welfare of the school system of Orange County and the pupils of Beulah and Winter Garden Districts, not only at the time of the issuance of the injunction but the effective date thereof. It has not been made to appear on this record that the Chancellor acted arbitrarily in the ruling assigned as error, but many substantial reasons exist to support the order appealed from.
In an unbroken line of decisions this Court has held that the issuance of a temporary injunction rests in the sound judicial discretion of the trial court, guided by established rules and principles of equity jurisprudence arising from the facts of the particular case. Likewise, the facts and the law of the particular case guide the court as to the decree that should be entered on final hearing. The conclusion of the Chancellor on questions of fact as expressed in a final decree will not be disturbed on appeal to this Court unless an abuse of discretion has been clearly made to appear. See Farrington v. Harrison,95 Fla. 769, 116 So. 497; Atlantic Bank, etc., Co. v. Sengstak,95 Fla. 606, 116 So. 267; Mock v. Thompson, 58 Fla. 477, 50 So. 673; Lucas v. Wade, 43 Fla. 419, 31 So. 231; Kent v. Knowles, 101 Fla. 1375,  133 So. 315, 317. We fail to find error in the record. The decree appealed from is hereby affirmed.
WHITFIELD, P.J., and BROWN, J., concur.
BUFORD, J., concurs in the opinion and judgment.
TERRELL, C.J., and THOMAS, J., not participating, as authorized by Section 4687, Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court. *Page 559 
                        ON PETITION FOR REHEARING